Citation Nr: 1713497	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-26 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Baltimore, Maryland Regional Office (RO) of the Department of Veteran Affairs (VA) which denied service connection for sarcoidosis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends he has sarcoidosis which is related his active service, to specifically include the hilar adenopathy which was noted during service.

Review of the record shows that during active service, in October 2008, the Veteran underwent a chest x-ray which revealed slightly asymmetric opacities in the right apex which could be confluent vasculature versus airspace disease, and evidence of hilar lymphadenopathy.  A CT of the chest dated in October 2008 revealed several lung nodules and paratracheal and bilateral hilar lymphadenopathy, favor sarcoidosis.  A tissue sample of the hilar lymphadenopathy was advised to rule out infection or neoplastic process.  A CT of the chest was conducted in February 2009 and the impression was that the differential considerations include sarcoidosis, however, an infectious etiology must also be considered.  

On a VA examination in April 2009, the examiner concluded that the Veteran's sarcoidosis had an onset in 2008, noting that in October 2008 during a routine examination, the Veteran had an abnormal chest x-ray and was sent for a CT of the chest, and the findings were consistent with sarcoid, but no biopsy was done.  The diagnosis was listed as sarcoidosis with no pathological confirmation.  On a VA examination addendum dated in October 2009, the VA examiner indicated that the imaging studies were clear that there has been no diagnosis of sarcoidosis.  

In his notice of disagreement dated in May 2010, the Veteran reported he was diagnosed with sarcoidosis while on active duty, at Fort McNair Army Medical Center, and that he was later followed up through Walter Reed Army Medical Center.  The Veteran indicated that at that time he had radiographic findings of hilar lymphadenopathy, which according to an excerpt he attached from the Medical Diagnosis & Treatment, 1992, this condition was noted in stage I & stage II under the condition of sarcoidosis.  

The Board notes that in the medical excerpt submitted by the Veteran, it was noted that sarcoidosis is a systemic disease of unknown cause, characterized by granulomatous inflammation that affects the lung in about 90% of patients.  It was also noted that radiographic findings were variable and included bilateral hilar adenopathy alone (stage I), hilar adenopathy and parenchymal involvement (stage II), or parenchymal involvement alone (stage III). 

In a surgical pathology report dated in February 2012, it was noted that the specimen received was a mediastinal lymph node, which revealed histopathology and stains suggestive of sarcoidosis.  

In a medical note dated in May 2012, Dr. A.A.O. of Southern Maryland Pulmonary & Critical Care, P.A., indicated that the Veteran was suffering from sarcoidosis and was currently undergoing treatment.

The Board finds that although a current diagnosis of sarcoidosis was apparently not made on the VA examination in 2009, more recent medical evidence suggests that as of 2012 the Veteran has been undergoing treatment for sarcoidosis.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the VA examination report and addendum from 2009, the Board concludes that this examination is inadequate and another is warranted in order to determine if the Veteran has had a current diagnosis of sarcoidosis at any point during the appeal process that may be related to service, to specifically include the finding of hilar lymphadenopathy in service.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide updated information regarding any recent pertinent treatment he may have received for his claimed sarcoidosis.  With any assistance needed from him, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. After the above records development is completed, schedule the Veteran for an appropriate VA examination to determine whether he has sarcoidosis related to active service.  The claims folder, to include this remand, must be made available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that sarcoidosis, if present at any point during the appeal period, is related to active service, to include the finding of hilar lymphadenopathy on the chest x-ray in October 2008.  

If it is determined that the Veteran has not had a diagnosis of sarcoidosis at any point during the appeal period, such finding must be reconciled with the surgical pathology report dated in February 2012 as well as the May 2012 medical note from Dr. A.A.O.

The examiner must explain the rationale for all opinion(s) given.  If he or she is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.

3. After all requested development has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

